NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2007-5151


                              CHARLES P. DANIELS, JR.,
                                        and
                                 LINDA M. DANIELS,

                                                     Plaintiffs-Appellants,

                                          v.


                                  UNITED STATES,

                                                       Defendant-Appellee.

      Catherine M. Brown, Catherine M. Brown, LLC, of Morristown, New Jersey,
argued for plaintiffs-appellants.

      Kathleen E. Lyon, Attorney, Tax Division, United States Department of Justice, of
Washington, DC, argued for defendant-appellee. With her on the brief were Richard T.
Morrison, Acting Assistant Attorney General, and Robert W. Metzler, Attorney.

Appealed from: United States Court of Federal Claims

Judge Christine O.C. Miller
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2007-5151

                            CHARLES P. DANIELS, JR.,
                                     and
                              LINDA M. DANIELS,

                                                     Plaintiffs-Appellants,
                                         v.

                                 UNITED STATES,
                                                     Defendant-Appellee.



                                 Judgment
ON APPEAL from the       United States Court of Federal Claims

In CASE NO(S).           06-CV-851.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (RADER, Circuit Judge, CLEVENGER, Senior Circuit Judge and MOORE,
Circuit Judge):

                         AFFIRMED. See Fed. Cir. R. 36.

                                       ENTERED BY ORDER OF THE COURT



DATED March 10, 2008                   /s/ Jan Horbaly
                                      Jan Horbaly, Clerk